El Juez Asociado Señor Rebollo López
emitió la opinión del Tribunal.
La figura del agente encubierto ha sido objeto de atención en diversas ocasiones por parte de este Tribunal, en especial, en lo referente a la utilización de dicho personal policiaco en casos relacionados con el tráfico ilegal de narcóticos y casos al amparo de las disposiciones de la Ley Núm. 220 de 15 de mayo de 1948, conocida como la “Ley de la Bolita”. Véanse, entre otros, Pueblo v. Seda, 82 D.P.R. 719 (1961); Pueblo v. Luciano Arroyo, 83 D.P.R. 573 (1961); Pueblo v. Ayala Ruiz, 93 D.P.R. 704 (1966); Pueblo v. Soto Zaragoza, 94 D.P.R. 350 (1967); Pueblo v. Rosario Torres, 101 D.P.R. 840 (1973); Pueblo v. González del Valle, 102 D.P.R. 374 (1974); Pueblo v. Almodóvar, 109 D.P.R. 117 (1979), y Pueblo v. Sanabria Pérez, 113 D.P.R. 694 (1983).
En Pueblo v. Almodóvar, ante, (1) no obstante reafirmar una vez más la necesidad y razón de ser de dicha práctica in-vestigativa por parte de la Policía de Puerto Rico, realizamos un comprensivo y detallado historial de nuestra jurispruden-*675cia, demostrativo el mismo de nuestra continua preocupación por minimizar —a través del establecimiento de normas y guías— la posibilidad de que un inocente pueda perder su li-bertad y reputación a base de la declaración falsa de un agente encubierto inescrupuloso. Reiteramos que en casos de esta na-turaleza “la convicción no puede fundarse en el testimonio único del agente encubierto cuando la declaración se limita a relatar los particulares mínimos para establecer la infrac-ción” y que dicho testimonio “debe rodearse en estos casos de los detalles imprescindibles que nuestra jurisprudencia señala para impartirle el grado óptimo de credibilidad”. (Énfasis suplido.) Instamos, por último, al Legislador y al Ejecutivo a aprobar legislación —en relación con la Ley de la Bolita— exigiendo “mayor control de las actividades en este campo del agente encubierto, tal como se hizo parcialmente en el caso de la Ley de Sustancias Controladas”. Id., págs. 123-126.
r-H
Las Ramas Legislativa y Ejecutiva, en acción obviamente motivada por nuestra decisión en el citado caso de Pueblo v. Almodóvar, ante, prontamente aprobaron la Ley Núm, 54 de 27 de mayo de 1980. Dicha ley, en lo pertinente, dispone:
Toda persona que intervenga o participe como agente en-cubierto en cualquier transacción o venta de material rela-cionado con los juegos generalmente conocidos como “Boli-ta”, “Bolipool”, combinaciones clandestinas relacionadas con los Pools o bancas de los hipódromos de Puerto Rico y lote-rías clandestinas; o que sorprendiere a cualquier persona portando o conduciendo o que tuviere en su poder en cual-quier concepto, cualquier papeleta, billete, ticket, libreta, lista de números o letras, boletos o implementos que pudie-ren usarse en dichos juegos ilegales bajo las disposiciones de las sees. 1247 a 1257 de este título, deberá prestar ante un fiscal, dentro de un término no mayor de 120 horas siguien-tes a haberse consumado dicha transacción o venta o cual-quiera de las acciones delictivas antes mencionadas, una de-claración jurada sobre su participación en la misma y los *676hechos pertinentes a ésta, incluyendo el término durante el cual se extendió la investigación, el área cubierta, los resul-tados obtenidos y las causas presentadas contra otros infrac-tores atrapados en la redada, así como la identidad de otras personas que realizaron transacciones con el acusado obser-vadas por dicho agente encubierto. El término de 120 horas aquí establecido será de estricto cumplimiento, excepto que se demuestre justa causa para una demora en someter la de-claración jurada dentro del término antes indicado.
Cuando el Tribunal determinare en la vista preliminar que dicha declaración jurada no fue prestada, o que habién-dose prestado fuera del término de 120 horas no hubo justa causa para la dilación, ni dicha declaración jurada ni el tes-timonio del agente encubierto podrán ser presentados en evidencia.
En la determinación de justa causa se tomará en conside-ración, entre otros factores, el que la investigación no hu-biere concluido dentro del término antes indicado. (Énfasis suplido.) 33 L.P.R.A. sec. 1250a.
HH HH
En el presente caso el Ministerio Público radicó una acu-sación contra el aquí apelante Julio Álamo Álamo por una ale-gada infracción a la Ley de la Bolita consistente la misma en que supuestamente le vendió al agente encubierto Gabriel A. Medina López un número por una determinada cantidad de dinero, número que se puede utilizar y/o está conectado con el juego de la bolita y/o “bolipul”.
Habiendo comenzado a declarar el referido agente encu-bierto en el juicio que a esos efectos se le celebrara al apelante ante el Tribunal Superior de Puerto Rico, Sala de Bayamón, la representación legal de éste planteó que “de conformidad con el texto de la declaración jurada que en ese acto le había su-ministrado el Fiscal, la misma no reunía los requisitos de la Ley Número 5/ de 27 de mayo de 1980, que enmienda la Ley de Bolita, toda vez que de la referida declaración jurada surge que el agente encubierto alega que observó a otras personas llevar a cabo transacciones con el acusado en su presencia, *677mas no señala la identidad de dichas personas en la declara-ción jurada, lo que tiene el efecto legal de que su testimonio no sea admisible en evidencia”. (Énfasis suplido.)
Declarada preliminarmente sin lugar la cuestión planteada por el juez que presidía la vista en su fondo del caso, (2) la de-fensa reprodujo el planteamiento al finalizar de declarar el encubierto, toda vez que el mismo en “su testimonio oral se-ñaló que no conoce a dichas personas, ni recuerda ninguna de ellas por apodos o por nombre”.
El referido magistrado declaró sin lugar el planteamiento de la defensa por entender “que la declaración jurada cumple sustancialmente con lo que establece la Ley”. Habiendo sido el Sr. Julio Álamo Álamo declarado culpable y convicto en relación con la infracción a la Ley de Bolita que se le impu-tara, acudió ante este Tribunal mediante la radicación en tiempo del correspondiente recurso de apelación. En el mismo se le imputa al tribunal de instancia la supuesta comisión de tres errores, los cuales se pueden sintetizar en dos, (3) a saber: el haber errado al no suprimir la declaración jurada, y el tes-timonio prestado en corte abierta, del agente encubierto por cuanto de los mismos no surge “dato alguno en torno a la iden-tidad de. las personas que supuestamente realizaron dichas transacciones con el acusado” y el haber declarado culpable al apelante por cuanto la “evidencia desfilada no reúne los re-quisitos jurisprudenciales establecidos” por este Tribunal en casos de esta índole.
I — I ) — !
Un examen de la declaración jurada que el agente encubierto prestara en el presente caso en cumplimiento de lo prescrito por la citada Ley Núm. 54 y de la exposición narra-*678tiva de la prueba que obra en autos efectivamente demuestra que el agente no ofreció dato alguno sobre la identidad de las personas con quien el apelante alegadamente, y en la inme-diata presencia del agente, realizó transacciones relacionadas con el juego ilegal de la bolita. ¿Significa ello, como reclama el apelante, que la omisión de esa “información” —o de cual-quiera otra a la que hace alusión la referida Ley Núm. 54— tiene el efecto de hacer inadmisible ipso facto la declaración y el testimonio del agente encubierto? Resolvemos en la nega-tiva.
Es cierto, como hemos visto, que la Ley Núm. 54 dis-pone que en la declaración jurada que preste el agente se deberán especificar “los hechos pertinentes” relativos a la acción delictiva “incluyendo el término durante el cual se extendió la investigación, el área cubierta, los resultados obtenidos y las causas presentadas contra otros infractores atrapados en la redada, así como la identidad de otras personas que realizaron transacciones con el acusado observadas por dicho agente encubierto”. (Énfasis suplido.)
Resolver, sin embargo, que la información que enumera la citada Ley Núm. 54 es “mandatoria o de cumplimiento es-tricto”, esto es, que de no ofrecerse la misma procede ipso facto la supresión de la declaración del agente encubierto, nos conduciría con toda probabilidad a la situación inaceptable que precisamente hemos querido evitar y, en segundo lugar, abriría la puerta a que personas culpables de violar la citada Ley Núm. 220 puedan escapar impunemente. Ello es así por cuanto si exigimos que en todos los casos se brinde la misma información estaríamos enmarcando el testimonio de los en-cubiertos dentro de una “camisa de fuerza” que nos llevaría nuevamente al testimonio estereotipado que hemos rechazado en el pasado. Por otro lado, debemos estar conscientes de que habrá casos en que, por sus hechos particulares, el encubierto estará imposibilitado de brindar alguna de la información enumerada en la Ley Núm. 54 de 27 de mayo de 1980.
*679El propósito obvio del legislador al aprobar la referida Ley Núm. 54 —así como el que igualmente ha motivado nues-tras innumerables decisiones al respecto— es el de lograr que los agentes encubiertos brinden la mayor información posible sobre los hechos y circunstancias que rodearon la transacción delictiva que ellos afirman se llevó a cabo.
A diferencia de la situación en que el agente encubierto meramente brinda los “particulares mínimos para establecer la infracción”, la información adicional que se intenta que el agente ofrezca le permite a la defensa el poder cuestionar con mayor facilidad la credibilidad de éste y el poder demostrar, si es que así lo entiende procedente y necesario, mediante la presentación de prueba, que el agente miente. Ello, a su vez, sitúa al tribunal en una mejor posición para determinar sobre la inocencia o culpabilidad del acusado. (4)
Debemos tener presente, por último, que el principal objetivo que se persigue es que el testimonio del agente encubierto no sea —como lo calificamos en Pueblo v. Ayala Ruiz, ante, págs. 708-709— uno “flaco y descarnado” y que el mismo, por el contrario, sea uno completo, convincente y veraz. La responsabilidad de que ello así sea descansa principalmente en la propia Policía de Puerto Rico. A dicha institución le corresponde tomar los pasos necesarios para lograr dicho objetivo, como, por ejemplo, proveyendo un entrenamiento adecuado y eficaz a sus encubiertos y mediante la estrecha y estricta supervisión de la labor de los mismos. (5)
Los tribunales de justicia, por nuestra parte, continua-remos evaluando la labor que estos agentes prestan a la luz de *680los hechos específicos de cada caso, teniendo siempre por meta el hacer la mejor justicia de que nosotros los seres humanos somos capaces.
I — i <
En el descargo de esa responsabilidad procedemos a exa-minar los hechos particulares del caso ante nuestra considera-ción. Se repite en el presente caso una situación que hemos rechazado expresamente en el pasado. En Pueblo v. Falú Fuentes, 102 D.P.R. 809 (1974), revocamos una convicción bajo la Ley de Sustancias Controladas al confrontarnos con que la descripción que del acusado había ofrecido el agente encubierto en el “informe confidencial” que le había rendido a sus supervisores no concordaba con éste. Expresamos, en síntesis, que aceptábamos que una persona pudiera equivo-carse al calcular la edad, peso y estatura de otro, pero que los tribunales de justicia teníamos la obligación de ser bien exi-gentes en el caso de un agente encubierto por cuanto se supo-nía que éste había sido “entrenado especialmente para hacer esos cálculos y presentar informes exactos de lo que obser-vara”. Id., págs. 812-813. A igual resultado llegamos, y en términos similares nos expresamos, en Pueblo v. Sanabria Pérez, ante.
La descripción física que del aquí apelante brindara el agente encubierto, en la declaración jurada que prestara en cumplimiento de la citada Ley Núm. 54, no se ajusta a la realidad. (6) Si a ello le añadimos el hecho de que el testimonio del agente encubierto —según surge de la exposición narrativa de la prueba certificada como correcta por el foro de ins-*681tancia— no es lo completo y convincente que exige nuestra jurisprudencia, Pueblo v. Ayala Ruiz, ante, forzosa es la conclusión de que procede la revocación de la sentencia apelada.
El Juez Presidente Interino Señor Irizarry Yunqué no in-tervino y el Juez Asociado Señor Negrón García disiente con opinión.
—O—

(1) Caso por infracción a la Ley de Bolita.


(2)Hon. Jorge Busigó Cifre, Juez.


(3)Los primeros dos señalamientos de error versan básicamente sobre la misma cuestión.


(4)La ausencia o no de la información enumerada en la Ley Núm. 54 será un elemento más a considerar por el tribunal en relación con la deci-sión que deberá hacer sobre si la declaración del agente encubierto en el caso ante su consideración le merece o no credibilidad.


(5)En Pueblo v. Sanabria Pérez, 113 D.P.R. 694 (1983), expresamos que la Policía de Puerto Rico debe, hasta donde las circunstancias lo permi-tan, hacer un esfuerzo por corroborar al máximo la labor del encubierto mediante la utilización efectiva del agente supervisor de éste.


(6)E1 encubierto describió al apelante, en lo pertinente, como una persona de cinco pies dos pulgadas de estatura y de ciento setenta libras de peso; en otras palabras, una persona extremadamente obesa para su baja estatura.
El apelante, aun cuando escasamente alcanza los cinco pies de esta-tura, pesa ciento veintinueve libras; o sea, una persona pequeña y delgada.